DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is final office action on the merits on patent application 16/5058514 attorney docket 523718US. Application is assigned an effective filing date of  3/1/2019 based on Japanese application 2019-037445 filing date, and applicant is Toshiba Memory Corporation.  
Applicant's submission filed on 11/22/2021 has been entered. In that submission, applicant has amended claims 21,28 and 35.  Claims 21-40 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has amended claims 21, 28 and 35 and applicant correctly argues that the amendments overcome the §112 rejection, which is withdrawn.
Applicant correctly argues that the amendment traverses the rejections in the prior office action because the art of record Ariyoshi does not teach or make obvious the stacked device with peripheral transistors that underlie the second dielectric material in the stack.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21- 34 are rejected under 35 U.S.C. 102a(1)/a(2) as being anticipated by Lee (U.S.2019/0333929).

As for claim 21,
Lee teaches in figures 12A and 12B, a semiconductor memory device comprising: 
a lower layer structure (ST1)  that includes a peripheral circuit (drive transistor TR resistor 119 [0050]) provided on a semiconductor substrate including a first region and a second region ( A1 A2 ) arranged in a first direction (across the page), and in which a gate electrode structure (TR) is provided on the semiconductor substrate in the second region ([0050]); 
a stacked structure  that is provided above the lower layer structure and in which a plurality of first insulating layers (251) and a plurality of conducting layers (271) are alternately stacked in a second direction (up the page) perpendicular to the first 
a pillar (CPL) that includes a memory layer (ML1, 161/163/165) and a channel layer  (267, detailed in figure 13a) adjacently arranged sequentially from an outer surface of the pillar,  extends in the second direction through the stacked structure, and has an end reaching a layer of a semiconductor (SR2) doped with impurities (185 is doped Si [0055]), and in which a bottom surface of the channel layer is connected with the layer of the semiconductor (the entire layer is in electrical contact at 185), a
and memory cells (ML1) are formed at intersections with at least some of the plurality of conducting layers (271, [0061 0062]), 
wherein the plurality of first insulating layers in the stacked structure extends in the first direction across the first region and the second region, and the plurality of conducting layers and the plurality of second insulating layers in the stacked structure contact with each other (shown in figure 12b at S2), and the plurality of second insulating layers and the gate electrode structure overlap in the second direction ([0050)].

As for claim 22,
Lee teaches the semiconductor memory device according to claim 21, and Lee teaches the semiconductor substrate includes an intermediate region arranged to be separated from the second region in the first direction in the first region, and 


As for claim 23,
Lee teaches the semiconductor memory device according to claim 21, and teaches that the stacked structure includes, at an end in a third direction perpendicular to the first direction and the second direction, a stepped portion (SW)  in which an end of the plurality of conducting layers in the third direction (up the page of figure 7) forms a stepped shape (shown in figure 11c).

As for claim 25,
Lee teaches the semiconductor memory device according to claim 21, wherein the plurality of conducting layers includes tungsten or molybdenum respectively (may be tungsten [0118]), and the plurality of second insulating layers includes silicon nitride respectively ([0089]).

As for claim 26,
Lee teaches the semiconductor memory device according to claim 25, wherein the plurality of first insulating layers includes silicon oxide respectively. ([0089]).

As for claim 27,


As for claim 28,
Lee teaches in figure 12a/12b  a semiconductor memory device comprising: 
a lower layer structure (ST1) that includes a peripheral circuit (drive transistor TR resistor 119 [0050]) provided on a semiconductor substrate (101) including a first region (A1) and a second region (a2) arranged in a first direction across the page), 
and in which a gate electrode structure (TR) is provided on the semiconductor substrate in the second region ([0050]); 
a stacked structure that is provided above the lower layer structure and in which a plurality of first insulating layers (251)and a plurality of conducting layers (271) are alternately stacked in a second direction(up the page) perpendicular to the first direction in the first region, and 
the plurality of first insulating layers (251) and a plurality of second insulating layers (253) different in material from the first insulating layers  (oxide and nitride [0089], fig 6a) are alternately stacked in the second direction in the second region; 
a pillar (CP) that includes a memory layer (ML1, 161/163/165) and a channel layer  (267, detailed in figure 13a) adjacently arranged sequentially from an outer surface of the pillar, extends in the second direction through the stacked structure, 

and memory cells are formed at intersections with at least some of the plurality of conducting layers  (271, [0061 0062]), 
wherein the plurality of first insulating layers in the stacked structure extends in the first direction across the first region and the second region (fig 12a 12b), and the plurality of conducting layers and the plurality of second insulating layers in the stacked structure contact with each other (at S1), and the plurality of second insulating layers extends in the first direction from a contact portion with the plurality of conducting layers and terminates at a device end surface (bottom edge in figure 7).

As for claim 29,
Lee teaches the semiconductor memory device according to claim 28, and teaches that the gate electrode structure overlaps, in the second direction, with the plurality of second insulating layers extending in the first direction between the contact portion and the device end surface ([0050)].

As for claim 30,
Lee teaches the semiconductor memory device according to claim 28, and Lee teaches that the stacked structure includes, at an end in a third direction perpendicular to the first direction and the second direction, a stepped portion (SW, figure 7) in which 

As for claim 32,
Lee teaches the semiconductor memory device according to claim 28, and teaches that the plurality of conducting layers includes tungsten or molybdenum respectively (may be tungsten [0118]), and the plurality of second insulating layers includes silicon nitride respectively ([0089]).

As for claim 33,
Lee teaches the semiconductor memory device according to claim 32, wherein the plurality of first insulating layers includes silicon oxide respectively ([0089]).

As for claim 34,
Lee teaches the semiconductor memory device according to claim 28, and teaches that the stacked structure includes a slit portion (SI, shown in figure 9d) provided in the first region (A1), the slit portion extending in the second direction (from the cell to the staircase) through the stacked structure and dividing the stacked structure into a plurality of parts in the first direction. (figure 9d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

As for claim 24,
Lee teaches the semiconductor memory device according to claim 21, and teaches that the lower layer structure includes a third insulating layer (121 ) covering the gate electrode structure and having a flattened top surface, but does not teach that a thickness of the third insulating layer is greater than a thickness of each of the plurality of first insulating layers.
However, the third dielectric  covers the transistors and a multi-level metal interconnect structure that comprises lines and vias.  It would be obvious to one skilled in the art to form the third dielectric with a greater thickness than the stacked insulators because the stacked insulators need only insulate a single layer of conductor.

As for claim 31,
Lee teaches the semiconductor memory device according to claim 21, and teaches that the lower layer structure includes a third insulating layer (121 ) covering the 
However, the third dielectric  covers the transistors and a multi-level metal interconnect structure that comprises lines and vias.  It would be obvious to one skilled in the art to form the third dielectric with a greater thickness than the stacked insulators because the stacked insulators need only insulate a single layer of conductor.

Allowable Subject Matter
Claims 35-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 35,
The prior art does not teach a device that includes first and second insulators stacked in the scribe region and the plurality of first insulating layers in the stacked structure extends in a first direction across the plurality of chip regions without being divided in the scribe line region, and the plurality of second insulating layers in the stacked structure and the gate electrode structure in the lower layer structure overlap in the stacking direction.
 Claims 36-40 depend from claim 35 and include the same novel features 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893